Title: To Benjamin Franklin from Jean Dusaulx, [c. 14 March 1779]
From: Dusaulx, Jean-Joseph
To: Franklin, Benjamin


[c. March 14, 1779]
Dusaulx est venu pour avoir l’honneur de rendre ses devoirs à Monsieur Franklin, et pour lui présenter de la part de M. Anquetil Duperron son confrère, un Livre intitulé, De La Législation Orientale &c.
M. Anquetil Duperron, de l’Academie des Belles-Lettres, demeure Chausée d’Antin à peu près vis-à-vis l’Hôtel de Madame de Montesson.
 
Addressed: pour Monsieur / Franklin.
